DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the vertical strut of claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: page 14 lines 13-14, and page 15 line 10 refers to Figure 4(a) and/or Figure 4(b). However, there is no Figure 4(a) or 4(b).
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 10-1806236, see Applicant supplied machine translation) in view of Jang (KR 20130021942, see Applicant supplied machine translation).
Regarding claim 1, Kim discloses an electrode plate supply apparatus 100 comprising a magazine M having a storage space within which electrode assemblies P are stacked and stored (see Fig 1, [0042]). A bottom plate 178 (loading plate) is supported by a lifter plate 176  which is attached to the lifter posts 174 (lifting member positioned in the magazine frame) and is coupled with connection frame 175 to be raised and lowered by ball screw 173 ([0038], [0042]-[0043], Figs 1-2). Buffer hand 160 (receiver) is mounted on the upper surface of a first slide table 162 of the third linear actuator 161 to move in and out (therefore, discloses a receiver positioned above the magazine frame and movable between a loading position and a retracted position, and is capable to temporarily support the electrode assemblies delivered from above) ([0036]). 
While Kim teaches a bottom plate (loading plate) and lifter post (lifting member), Kim does not explicitly disclose the loading plate having at least one through hole, and an auxiliary frame mechanism coupled to the loading plate, the auxiliary lifting mechanism including at least one auxiliary lift configured to advance through the at least one through hole of the loading plate. 
Jang discloses a wafer supply device 1 comprising a solar cell wafer magazine 70/70a (abstract). The wafers are raised and lower from the wafer magazine 70a through the operation of the wafer lifting device 40 ([0025]). Inside the magazine, the wafers are located on a moving plate 77, which is fixed with fixed bracket 45 ([0027]). The fixing bracket 45 is fixed to the upper end of transfer rods 44 (auxiliary lift), that is lifted by the upward movement of the transfer arm 43 (loading plate) ([0035], Figs 2-3). As seen in Figure 3, the transfer arm 43 (loading plate) has through holes therethrough. The transfer arm is lifted and lowered by ball screw 42 that is driven by motor 41 (auxiliary lifting mechanism) ([0036], Fig 3). The entire wafer lifting device 40 is fixed to a vertical driving plate 48, which is fixed to the front surface of the vertical drive plate 48, which is connected to a connection block 53, connecting plate 52 which is raised and lowered by a conveying member 50 ([0025], Figs 3 and 6a). That is, because the connection block 53 is raised and lowered by a conveying member 50, the conveying member 50 acts as a lifting member. Jang teaches that with the magazine coupled with the movable plate, the magazine can prevent the wafer from being impacted or damaged during moving ([0001]).
Jang is analogous because it is in the same field of endeavor, namely transporting flat articles, and is also reasonably pertinent to the problem faced by the inventor, namely transport of flat articles in a magazine.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the additional lifting and lowering mechanism (including the motor 41, through holes through a loading plate 43 [transfer arm], and transfer rods 44) as taught by Jang with the apparatus of Kim for the purpose of providing an additional lifting and lowering mechanism to prevent the materials in the magazine from being impacted or damaged during moving.
Regarding claim 2, modified Kim discloses all of the claim limitations as set forth above. As seen in Figure 3 of Jang, the transfer rods 44 (auxiliary lifts) advance through the through holes of the transfer arm 43 (loading plate) to lift the articles.
Regarding claim 3, modified Kim discloses all of the claim limitations as set forth above. As seen in Figure 3 of Jang, multiple transfer rods 44 (auxiliary lifts) pass through the transfer arm 43 (loading plate); and therefore constitutes a plurality of through holes and a plurality of auxiliary lifts. 
Regarding claim 4, modified Kim discloses all of the claim limitations as set forth above. Kim additionally teaches the bottom plate 178 (loading plate) is coupled to the lifting plate 176 (support frame) installed at un upper end of the lifter post 174 (lifting member) (Fig 2).
Regarding claim 5, modified Kim discloses all of the claim limitations as set forth above. Kim additionally teaches that the lifter plate 176 (support frame) contacts and supports the bottom plate 178 (loading plate) and is integrally mounted on the uppermost portion of the lifter column ([0039]); therefore the lifter plate and bottom plate are integrally formed.  
Regarding claim 6, modified Kim discloses all of the claim limitations as set forth above. Jang teaches a motor 41 that drives and advances the transfer rods 44 (auxiliary lifts) through the through holes of the transfer arm 43 (loading plate). Because the motor 41 and transfer rods are all connected to each other, the units are installed on the lifting plate 176 (support frame) through connections.
Regarding claim 7, modified Kim discloses all of the claim limitations as set forth above. Jang teaches multiple transfer rods (auxiliary lifts) that pass through the transfer arm 43 (loading plate) (Fig 3), one of which is on a left side and the other on a right side of the apparatus, and therefore teaches a first and second through hole.
While Jang teaches a motor 41 for lifting and lowering the transfer rods 44, modified Kim does not explicitly disclose a first and second driving unit. However, the mere addition of a second motor (driving unit) for either more force or a balanced application of force with regards to the transfer rods (auxiliary lifts), would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for those purposes.
Regarding claim 8, modified Kim discloses all of the claim limitations as set forth above. As the motor 41 (driving unit) of Jang is in alignment with the fixing bracket 45 in the direction of the lifting member of Kim, the combination renders obvious the limitation where the driving unit and the lifting member are coaxial with one another. 
Regarding claim 9, modified Kim discloses all of the claim limitations as set forth above. While Jang teaches a motor 41 for the driving unit ([0035]), modified Kim does not explicitly disclose the driving unit is a lifting cylinder. However, Jang states that the wafer is lifted through a driving means, such as a linear motor or cylinder ([0025]). As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a cylinder instead of a motor as taught by Jang as Jang also teaches these types of motors can lift and lower the wafers as well.
Regarding claim 14, modified Kim discloses all of the claim limitations as set forth above. Kim additionally teaches a plurality of buffer guides 120 (alignment hopper positioned above the magazine and configured to accommodate the electrode assemblies therein) with a side opening through which the receiver (buffer hand 160) moves (see Fig 1). 

Claim(s) 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 10-1806236, see Applicant supplied machine translation) in view of Jang (KR 20130021942, see Applicant supplied machine translation), as applied to claim 9 above, and further in view of Kim (KR 10-2120403, see English language equivalent US 2021/0265650, herein referred to as Kim ‘650).
Regarding claim 10, modified Kim discloses all of the claim limitations as set forth above. While Jang teaches two transfer rods 44 on opposite sides (therefore first and second auxiliary lifts on a right side and left side), modified Kim does not disclose wherein a connecting plate is coupled with an upper end of the lift cylinder, and wherein the at least one auxiliary lift is coupled to an upper surface of the connecting plate.
Kim ‘650 discloses an apparatus for manufacturing a cell stack (abstract). The apparatus includes a stack table 130, that is lifted and lowered by stacking-positioning adjusting means 140 through a head part 122 (connecting plate) of a tilting frame 121 (support plate). The head part 122 supports the third lift plate 146 which supports the stack table 130 ([0082], Fig 4). The adjusting means 140 includes a stacking position adjusting servo motor 141 installed on a bottom of a hollow portion 127 formed in a skirt part 124 of a frame 121 ([0079], Fig 4). A ball screw 142 is connected with the servo motor and extends through the skirt part 124, second lift plate 144, and first lift plate 136 ([0080], Fig 4). When the servo motor is actuated, the first lift plate 136 is lowered, and subsequently lowers the first connecting rods 137 and lift table 134 ([0077]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the connection of the motor to a connecting plate (head part) that supports another plate that supports a table, as taught by Kim ‘650 with the motor, transfer arm, and transfer rods of Kim modified by Jang for the purpose of supporting the plate which supports a table or plate that is lowered.
Regarding claim 11, modified Kim discloses all of the claim limitations are set forth above. Kim does not explicitly disclose wherein an upper end of a guide cylinder is coupled to a lower surface of the connecting plate, and a lower end of the guide cylinder is coupled with the support frame.
Kim ‘650 further teaches guides 149a (guide cylinder) [connected to a lower surface of the head part 122 [connecting plate]] over stacking position guide blocks 149b, and are slidably fitted with each other ([0084]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to also combine the guides (cylinders) of the tilting frame of Kim ‘650 for the purpose of guiding the lifting and lowering actions and components.
Regarding claim 12, modified Kim discloses all of the claim limitations as set forth above. While Kim teaches the lifter plate 176 (support frame), modified Kim does not explicitly disclose wherein the support frame includes an upper frame portion and a lower frame portion spaced apart by at least one vertical strut; and wherein the lift cylinder, the connecting plate, and the first and second auxiliary lifts are positioned within the support frame between the upper and lower frame portions.
However, Kim ‘650 teaches a servo motor 141 (a lift cylinder) in a hollow portion 127 of a tilting frame 120 along with first connecting rods 137 (first and second auxiliary lifts), and in between a first lift plate 136 and a third lift plate 146 ([0076], [0080], Fig 4). The portion of the tilting frame between the first lift plate and the third lift plate can be considered at least one vertical strut. Therefore, Kim ‘650 teaches that it is known within the art to place components of a lifting apparatus within a smaller confined space.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the first and third lift plates that confine the motor, connecting plate (head part), and auxiliary lifts as taught by Kim ‘650 with the motor and transfer rods of Kim modified by Jang for the purpose of minimizing the amount of space used while supporting the other components of the apparatus.
Regarding claim 13, modified Kim discloses all of the claim limitations as set forth above. Kim ‘650 further teaches guides 149a and motor coupled with a lower frame portion of the support frame (Fig 4).
 
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung (KR 20200069883, see Applicant supplied machine translation) in view of Jang (KR 20130021942, see Applicant supplied machine translation).
Regarding claim 15, Chung discloses a method for stacking electrode assemblies (abstract) comprising:
Checking whether a magazine 500 is in a full state S100 (step of sensing a state of a first magazine being filled) ([0091]), 
Moving a plate 442 of a jig 440 (receiver) into an alignment region of alignment units 420, 430 S200 (advancing a receiver into an alignment hopper when it is sensed that the first magazine is filled) ([0095]),
Temporarily loading the electrodes onto the jigs 440 (receiver) in the alignment units ([0098])
Inserting a new magazine S400 ([0095])
Raising the loading plate 520 (loading plate) in the second magazine ([0096])
Moving the plates 442 of the jigs 440 (receiver) outwardly from the alignment region ([0104], Fig 14)
Lowering the loading plate 520 to allow the electrode assemblies to be accommodated in the second magazine (Fig 16)
While Chung discloses replacing a magazine, temporarily holding electrode assemblies, and lowering the temporarily held electrode assemblies into the new magazine, Chung does not explicitly disclose: a step of advancing an auxiliary lift upwardly through the loading plate and into the alignment hopper so as to thereby lift the stack of electrode assemblies above the receiver; and a step of lowering the auxiliary lift to thereby allow the electrode assemblies to be disposed on the loading plate.
Jang discloses a wafer supply device 1 comprising a solar cell wafer magazine 70/70a (abstract). The wafers are raised and lower from the wafer magazine 70a through the operation of the wafer lifting device 40 ([0025]). Inside the magazine, the wafers are located on a moving plate 77, which is fixed with fixed bracket 45 ([0027]). The fixing bracket 45 is fixed to the upper end of transfer rods 44 (auxiliary lift), that is lifted by the upward movement of the transfer arm 43 (loading plate) ([0035], Figs 2-3). As seen in Figure 3, the transfer arm 43 (loading plate) has through holes therethrough. The transfer arm is lifted and lowered by ball screw 42 that is driven by motor 41 (auxiliary lifting mechanism) ([0036], Fig 3). The entire wafer lifting device 40 is fixed to a vertical driving plate 48, which is fixed to the front surface of the vertical drive plate 48, which is connected to a connection block 53, connecting plate 52 which is raised and lowered by a conveying member 50 ([0025], Figs 3 and 6a). That is, because the connection block 53 is raised and lowered by a conveying member 50, the conveying member 50 acts as a lifting member. Jang teaches that with the magazine coupled with the movable plate, the magazine can prevent the wafer from being impacted or damaged during moving ([0001]).
Jang is analogous because it is in the same field of endeavor, namely transporting flat articles, and is also reasonably pertinent to the problem faced by the inventor, namely transport of flat articles in a magazine.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the additional lifting and lowering mechanism (including the motor 41, through holes through a loading plate 43 [transfer arm], and transfer rods 44) as taught by Jang during the replacing of the magazine of Chung for the purpose of providing an additional lifting and lowering mechanism to prevent the electrode assemblies in the magazine from being impacted or damaged during moving.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186. The examiner can normally be reached M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB BUCHANAN/             Examiner, Art Unit 1725                                                                                                                                                                                           

/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725